      ,i .Case
       I ,
            L 1:18-cv-02253-LLS
             I
                                        Document 117 Filed 06/16/20   Page 1 of 3
                                                                 ·_USDCS:ONY
                                                                           DOCUMEST
                                                                           ELECTRONIC.-\ LL Y FlLED
UNITED STATES DISTRICT COURT                                               DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         •1OA I i      l r.D:
                                                                                             6/ 16/ io .·
-----------------------------------------X
CHANEL, INC.,

                         Plaintiffs,                                       18 Civ. 2253 (LLS)

                 - against -                                      MEMORANDUM & ORDER

WHAT COMES AROUND GOES AROUND LLC
d/b/a WHAT GOES AROUND COMES AROUND, et al.,

                Defendants.
-----------------------------------------X

       Plaintiff Chanel Inc. moves to compel defendants to produce What Goes Around Comes

Around ("WGACA")'s advertisements and web listings of Chanel branded items or featuring

Chanel's trademarks, documents related to the repair, refurbishment, and refinishing of Chanel

branded items advertised or sold by WGACA, and policies, procedures, or manuals regarding

WGACA's authentication and buying process.

       For the following reasons, the motion (Dkt.    o. 113) is denied.

                                          *      *      *
       Chanel brings this action for trademark infringement, false advertising, false association

and endorsement / unfair competition, and deceptive trade acts or practices under the Lanham

Act, 15 U.S.C. §§ 1114(1), l 125(a), and New York law, N.Y. Gen Bus Law§§ 349, 350,

claiming WGACA uses Chanel' s trademarks to imply that it is an agent of Chanel, or that

Chanel blesses and endorses WGACA' s activities, or gives any support for WGACA's claim that

the goods it sells as Chanel are authentic.

       Chanel asserts that it has "identified eleven entries which appear to advertise counterfeit

Chanel handbags" in a chart provided by WGACA (Max June 9 letter, fn. 1), and that WGACA




                                                 1
         Case 1:18-cv-02253-LLS Document 117 Filed 06/16/20 Page 2 of 3



has sold Chanel goods that have been so altered as to no longer be an "authentic" or "genuine"

Chanel product.

       Chanel seeks information about all of WGACA's Chanel related business: all of

WGACA's advertisements featuring Chanel's trademarks, all of WGACA's website listings of

Chanel branded items in the form displayed to consumers, details of all repair, refurbishment,

and refinishing of Chanel branded products advertised or sold by WGACA, and the policies and

procedures regarding all of WGACA's authentication and purchasing process.

       But WGACA is not a competing manufacturer of clothes that mimic Chanel's. It is a

buyer of genuine Chanel products, which it sells at second hand. Its business is not in passing

off counterfeits as Chanel's; it thrives because of the value its customers place on genuine

Chanel products, even second hand, when they can afford to buy them at a discount.

       That is why Chanel's discovery demands are so misconceived. WGACA has no

institutional interest in a pattern or practice of misrepresenting its wares: its business depends on

their being genuine.

       Thus, the facts limit Chanel's claims to exploitation of specific occasions where

WGACA performs alterations or substitutions in Chanel products which result in their

misdescription in advertisements. These occur in events such as:

       redying handbags (Ex. A-1), putting new finishes on handbags (Ex. A-2), putting
       new stones in earrings (Ex. A-3), fixing suitcase handles (Exs. A-4, A-5), gluing
       chains for belt repair Ex. A6), creating new holes for belts (Ex. A-7), re-attaching
       broken hardware (Ex. A-8), re-attaching bag straps (Ex. A-9), and making new,
       non-original straps for bags (Exs. A-10, A-11). (Max May 12 letter).

       Those examples are well fitted for management by the protocol established in the May 5,

2020 Order. When plaintiff claims an item is counterfeit, i.e. not manufactured by Chanel, or so




                                                  2
          Case 1:18-cv-02253-LLS Document 117 Filed 06/16/20 Page 3 of 3



altered as to be no longer recognizable as originally Chanel, then it is fair to require defendant to

disclose how it was advertised by WGACA.

       There is in this case, as so far presented, no justification for incurring (even if paid for by

Chanel) the cost, burden, time and effort required by Chanel's other sweeping demands, and they

are denied.

       If, as depositions and rational discovery proceed, the circumstances change or unforeseen

needs arise, these rulings of course may be revisited.

       So ordered.

Dated: June 16, 2020
       New York, New York


                                                               l,,~~
                                                               LOUIS L. STANTON
                                                                               .s~
                                                                    U.S.D.J.




                                                  3
